      Case 6:19-cv-00060 Document 1 Filed 02/20/19 Page 1 of 9 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

 LONE STAR TECHNOLOGICAL                      §
 INNOVATIONS, LLC,                            §
                                              §
        Plaintiff,                            §    Civil Action No.
                                              §
                v.                            §
                                                   JURY TRIAL DEMANDED
                                              §
 BARCO N.V.                                   §
                                              §
        Defendant.                            §
                                              §

                       COMPLAINT FOR PATENT INFRINGEMENT

      Lone Star Technological Innovations, LLC (“Lone Star” or “Plaintiff”), by and through its

attorneys, for its Complaint against Defendant Barco N.V. (“Defendant” or “Barco”), hereby alleges

as follows:

                              I.      NATURE OF THE ACTION

       1.      This is a patent infringement action to end Defendant’s unauthorized and infringing

manufacture, use, sale, offering for sale, and/or importation of methods and products incorporating

Plaintiff’s patented inventions.

       2.      Lone Star is owner of all right, title, and interest in and to United States Patent No.

6,724,435 (the “’435 Patent”), issued April 20, 2004, for “Method For Independently Controlling

Hue or Saturation of Individual Colors in a Real Time Digital Video Image.”
       Case 6:19-cv-00060 Document 1 Filed 02/20/19 Page 2 of 9 PageID #: 2



        3.      Lone Star is owner of all right, title, and interest in and to United States Patent No.

 6,122,012 (the “’012 Patent”), issued September 19, 2000, for “Method of Selective Control of

 Digital Video Images.”

        4.      Defendant manufactures, provides, sells, offers for sale, imports, and/or distributes

 infringing products and services; and/or induces others to make and use its products and services

 in an infringing manner, including its customers, who directly infringe the ’435 Patent and the

 ’012 Patent (“Patents-in-Suit”).

        5.      Plaintiff Lone Star seeks monetary damages and prejudgment interest for

 Defendant’s past infringement of the Patents-in-Suit.

                                      II.     THE PARTIES

        6.      Plaintiff Lone Star is a limited liability company organized and existing under the

 laws of the State of Texas, with its principal place of business located at 1999 Bryan Street, Suite

 900, Dallas, Texas 75201.

        7.      Upon information and belief, Defendant Barco N.V. is a publicly listed limited

liability corporation organized and existing under the laws of Belgium, with a principal place of

business at Beneluxpark 21, 8500 Kortrijk, Belgium.

                              III.   JURISDICTION AND VENUE

        8.      This is an action for patent infringement which arises under the Patent Laws of the

 United States, in particular, 35 U.S.C. §§271, 281, 283, 284, and 285. This Court has jurisdiction

 over the subject matter of this action under 28 U.S.C. §§1331 and 1338(a).

        9.      This Court has personal jurisdiction over Defendant because it has committed acts

 giving rise to this action within Texas and within this judicial district. The Court’s exercise of

 jurisdiction over Defendant would not offend traditional notions of fair play and substantial justice

                                                                               ORIGINAL COMPLAINT
                                                  2
      Case 6:19-cv-00060 Document 1 Filed 02/20/19 Page 3 of 9 PageID #: 3



because Defendant has established minimum contacts with the forum with respect to both general

and specific jurisdiction. Upon information and belief, Defendant transacts substantial business in

the State of Texas and this Judicial District. For example, Defendant has committed acts of

infringement in this District, by among others things, offering to sell and selling products that

infringe the asserted patents, including the accused devices as alleged herein, as well as providing

service and support to Defendant’s customers in this District.

       10.     Venue in the Eastern District of Texas is proper pursuant to 28 U.S.C. §§ 139l (b),

(c) and l400(b) because upon information and belief Defendant Barco N.V. is a foreign entity.

Defendant has committed acts within this judicial district giving rise to this action, and Defendant

continues to conduct business in this judicial district, including one or more acts of selling, using,

importing and/or offering for sale infringing products or providing service and support to

Defendant’s customers in this District. This district is familiar with the technology of the Patents-

in-Suit having presided over several lawsuits involving the Patents-in-Suit.

                   IV.    PLAINTIFF’S ’435 PATENT AND ‘012 PATENT

       11.     The Patents-in-Suit disclose systems and methods for controlling individual color

saturation and/or hue of a digital video input image. The ’435 Patent discloses independently

controlling hue or saturation of individual colors by identifying input image pixels requiring

adjustment and separately evaluating independent control functions for hue or saturation to form

corresponding output image pixels with the desired hue or saturation. The ’012 Patent teaches a

method of changing the saturation of an individual color in a digital video image without affecting

changes to other colors using a lookup table.

       12.     Lone Star has obtained all substantial right and interest to the Patents-in-Suit,

including all rights to recover for all past and future infringements thereof.


                                                                                 ORIGINAL COMPLAINT
                                                  3
      Case 6:19-cv-00060 Document 1 Filed 02/20/19 Page 4 of 9 PageID #: 4



                                  VI.       DEFENDANT’S ACTS

       13.     Defendant manufactures, provides, sells, offers for sale, and/or distributes

infringing devices, including projectors, commercial displays, and/or other video displays. Such

devices include, but are not limited to 4K UHD laser-phosphor projector with NVG stimulation

(FS70-4K6); 30,000 lumens, 4K, 3-chip DLP RGB laser large venue projector (XDL-4K30);

11,800 lumens, 4K UHD, DLP laser phosphor projector (F90-4K13); 9,000 lumens; 4K UHD,

DLP laser phosphor projector (F80-4K9); 11,000 lumens, 4K UHD, 3-chip DLP projector (HDX-

4K12); High performance DLP projector for professional applications (F35 series); High-

performance single-chip DLP projector with 1080p, SXGA+ or WUXGA resolution up to 3,300

lumens (F22 series); 12,000 lumens, WUXGA, 3-chip DLP projector (HDX-W12); 22,000

lumens, WUXGA, 3-chip DLP projector (HDF-W22); 30,000 lumens, WUXGA, 3-chip DLP laser

phosphor projector with standard FLEX brightness (HDF-W30LP FLEX); 22" clinical display for

hospital-wide viewing of clinical data and images (Eonis 22-inch (MDRC-2222 Option BL)), and

all other substantially similar products.

       14.     Based on information and belief, Defendant’s infringing devices contain hardware

components (e.g. the display screen/output image, an internal processor and OSD (on-screen

display)) and software components (e.g. firmware instructions) which specifically provide the

ability to change the hue and/or saturation of an individual color in the output image. Upon

information and belief, Defendant manufactures, sales, offers for sale, and/or distributions of

devices that selectively change the hue and/or saturation of an individual color in the output image

in an infringing manner directly infringe one or more claims of the ’435 and ’012 patents, including

by way of example only claim 17 of the ’435 patent.

       15.     Based on information and belief, Defendant has jointly infringed the Patents-in-

Suit by directing and/or controlling other parties, including through a contractual relationship.
                                                                             ORIGINAL COMPLAINT
                                                 4
      Case 6:19-cv-00060 Document 1 Filed 02/20/19 Page 5 of 9 PageID #: 5



Upon information and belief, Defendant contracts and/or enter into agreements with other parties

concerning the operation and use of infringing devices and functionality within this jurisdiction

and elsewhere. Upon information and belief, Defendant’s contracts and agreements enable

Defendant to direct and/or control the infringing conduct of the third parties.

       16.     Defendant has had knowledge of the Patents-in-Suit no later than the service of this

Complaint.

       17.     With knowledge of the Patents-in-Suit, Defendant intentionally provides services

and instructions for the installation and infringing operation of infringing products (including, by

way of example, the resources and materials available at https://www.barco.com/en/support to the

customers of its products, who directly infringe one of more claims of the ’435 and ’012 patents

through the operation of those products as described below. Claims directly infringed by

Defendant’s customers and/or users include, by way of example only, claim 1 of the ’435 patent

and claim 1 of the ’012 patent.

       18.     Through its actions, Defendant has infringed the Patents-in-Suit and actively

promoted and/or induced others to infringe the Patents-in-Suit throughout the United States,

including by customers within the Eastern District of Texas. On information and belief, Defendant

induces its customers to infringe and contributes to the infringement of its customers by instructing

or specifying that its customers operate Barco projectors and displays in a manner to change the

saturation and/or hue of individual colors through, for example, the product’s OSD (on-screen

display). Defendant specifies that the infringing products operate in an infringing manner by

providing manuals and customer support related to its infringing products. Further, Defendant

provides products specially configured to operate in an infringing manner, and Defendant’s

customers use Defendants’ configurations to operate Defendant’s products in an infringing

manner.
                                                                             ORIGINAL COMPLAINT
                                                 5
        Case 6:19-cv-00060 Document 1 Filed 02/20/19 Page 6 of 9 PageID #: 6



         19.    Defendant, with knowledge of the Patents-in-Suit, contribute to the infringement of

the Patents-in-Suit, by having its direct and indirect customers sell, offer for sale, use, or import its

projectors, commercial displays, and/or other video displays, including but not limited to 4K UHD

laser-phosphor projector with NVG stimulation (FS70-4K6); 30,000 lumens, 4K, 3-chip DLP

RGB laser large venue projector (XDL-4K30); 11,800 lumens, 4K UHD, DLP laser phosphor

projector (F90-4K13); 9,000 lumens; 4K UHD, DLP laser phosphor projector (F80-4K9); 11,000

lumens, 4K UHD, 3-chip DLP projector (HDX-4K12); High performance DLP projector for

professional applications (F35 series); High-performance single-chip DLP projector with 1080p,

SXGA+ or WUXGA resolution up to 3,300 lumens (F22 series); 12,000 lumens, WUXGA, 3-chip

DLP projector (HDX-W12); 22,000 lumens, WUXGA, 3-chip DLP projector (HDF-W22); 30,000

lumens, WUXGA, 3-chip DLP laser phosphor projector with standard FLEX brightness (HDF-

W30LP FLEX); 22" clinical display for hospital-wide viewing of clinical data and images (Eonis

22-inch (MDRC-2222 Option BL)), and all other substantially similar products, with knowledge

that such products infringe the Patents-in-Suit. Defendant’s accused devices are especially made

or adapted for infringing the Patents-in-Suit, and have no substantially non-infringing uses. For

example, Defendant’s products contain the functionality to specifically allow changes to the hue

and/or saturation of an individual color – functionality which is material to practicing the Patents-

in-Suit. Based on information and belief, this functionality has no substantially non-infringing

uses.

         20.    Lone Star has been and will continue to suffer damages as a result of Defendants’

infringing acts.

                                   COUNT ONE
                   PATENT INFRINGEMENT—U.S. PATENT NO. 6,724,435

         21.    Plaintiff Lone Star realleges and incorporates herein paragraphs 1–20.
                                                                                ORIGINAL COMPLAINT
                                                   6
         Case 6:19-cv-00060 Document 1 Filed 02/20/19 Page 7 of 9 PageID #: 7




          22.    Defendant has directly infringed the ’435 Patent.

          23.    Defendant has indirectly infringed the ’435 Patent by inducing the infringement of

the ’435 Patent and contributing to the infringement of the ’435 Patent.

          24.    Upon information and belief, Defendant has jointly infringed the ’435 Patent,

including by controlling and/or directing others to perform one or more of the claimed method

steps.

          25.    Defendant’s aforementioned acts have caused damage to Lone Star and will

continue to do so.

                                 COUNT TWO
                  PATENT INFRINGEMENT—U.S. PATENT NO. 6,122,012

          26.    Plaintiff Lone Star realleges and incorporates herein paragraphs 1–25.

          27.    Defendant has infringed the ’012 Patent.

          28.    Defendant has indirectly infringed the ’012 Patent by inducing the infringement of

the ’012 Patent and contributing to the infringement of the ’012 Patent.

          29.    Upon information and belief, Defendant has jointly infringed the ’012 Patent,

including by controlling and/or directing others to perform one or more of the claimed method

steps.

          30.    Defendant’s aforementioned acts have caused damage to Lone Star and will

continue to do so.


                                      VII.    JURY DEMAND

          31.    Plaintiff Lone Star hereby demands a jury on all issues so triable.

                                 VIII. REQUEST FOR RELIEF

          WHEREFORE, Plaintiff Lone Star respectfully requests that the Court:
                                                                              ORIGINAL COMPLAINT
                                                   7
Case 6:19-cv-00060 Document 1 Filed 02/20/19 Page 8 of 9 PageID #: 8




        A.     Enter judgment that Defendant infringes one or more claims of the
               ’435 Patent and the ‘012 Patent literally and/or under the doctrine of
               equivalents;

        B.     Award Plaintiff Lone Star past and future damages together with
               prejudgment and post-judgment interest to compensate for the
               infringement by Defendant of the ’435 Patent and the ‘012 Patent in
               accordance with 35 U.S.C. §284, and increase such award by up to
               three times the amount found or assessed in accordance with 35
               U.S.C. §284;

        C.     Declare this case exceptional pursuant to 35 U.S.C. §285; and

        D.     Award Plaintiff Lone Star its costs, disbursements, attorneys’ fees,
               and such further and additional relief as is deemed appropriate by
               this Court.

                                                 Respectfully submitted,

 Dated: February 20, 2019                        By: _/s/ William M. Parrish
                                                     William M. Parrish
                                                     Lead Attorney
                                                     Texas State Bar No. 15540325
                                                     Minghui Yang
                                                     Texas State Bar No. 24091486
                                                     HARDY PARRISH YANG, LLP
                                                     Spicewood Business Center
                                                     4412 Spicewood Springs Rd.
                                                     Suite 202
                                                     Austin, Texas 78759
                                                     (512) 520-9407
                                                     bparrish@hpylegal.com
                                                     myang@hpylegal.com

                                                     John Saba
                                                     WITTLIFF CUTTER PLLC
                                                     1803 West Avenue
                                                     Austin, Texas 78701
                                                     (512) 960-4865
                                                     john@wittliffcutter.com

                                                     John Lee (admitted to E.D. Texas)
                                                     BANIE & ISHIMOTO LLP
                                                     3705 Haven Ave. #137
                                                     Menlo Park, CA 94025
                                                     (650) 241-2771
                                                                     ORIGINAL COMPLAINT
                                         8
Case 6:19-cv-00060 Document 1 Filed 02/20/19 Page 9 of 9 PageID #: 9



                                          (650) 241-2770 (Fax)
                                          jlee@banishlaw.com




                                                        ORIGINAL COMPLAINT
                                 9
